Title: From George Washington to Anne-César, chevalier de La Luzerne, 24 September 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                  
                     
                     SirHead Quarters 24th Septemr 1782
                  
                  Sundry accounts from New York, having reached me, informg that the British were more than meditating an Enterprize against the squadron of the Marquis De Vaudreuil, which the Enemy have learnt are now in two Detatchments—in Boston & Portsmouth Harbours—and that preparations were makg for the purpose; I have made the Marquis acquainted with this Intelligence, and the probability of such Event takg place.
                  At the same Time that I gave this Information to the french Admiral, I have written a Letter to Governor Hancock, requesting that Arrangements might be made with the Militia of his State, in such Manner, as to give immediate & effective Support, in Aid & protection of his most Christian Majesty’s Ships, in Case an Attempt should be made upon them.
                  The like Information I shall give to the Governor of the State of New Hampshire, and request similar Assistance from him, in case the Enemy should appear at Portsmouth.  With the highest Respect & Regard I have the Honor to be sir Your Excellency’s Most Obedient and Most humble Servant
                  
                     Go: Washington
                  
               